Exhibit Unaudited Pro Forma Combined Financial Statements On February13, 2008, GSI Commerce, Inc. (the “Company”) completed the acquisition of e-Dialog, Inc. (“e-Dialog”).Pursuant to an Agreement and Plan of Merger dated as of January 23, 2008 among the Company, Dolphin Acquisition Corporation (“Newco”), a wholly-owned subsidiary of the Company,e-Dialog and the stockholders’ representative, Newco merged with e-Dialog and e-Dialog survived the merger as a wholly-owned subsidiary of the Company.The accompanying unaudited pro forma combined financial statements give pro forma effect to the Company’s acquisition of e-Dialog using the purchase method of accounting assuming a cash purchase price of approximately $149.2 million including acquisition costs of $1.5 million.In addition, the Company will be obligated to make an additional cash payment of $0.75 million in fiscal 2009 if e-Dialog achieves minimum net revenue targets in fiscal 2008.In connection with the acquisition, the Company issued approximately $9.3 million of restricted common stock units to certain employees of e-Dialog based on the market price of the Company’s common stock on the closing date.Recipients are required to remain employed for specified periods of time subsequent to the acquisition in order to vest in the stock units.The $9.3 million will be recognized as compensation cost, net of estimated forfeitures, over the required service period. The following unaudited pro forma combined financial statements were prepared using the historical consolidated financial statements of the Company and e-Dialog.
